DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s Response dated June 21, 2022. Claims 1-5, 7, 9-12, 14-19, and 21-23 are presently pending and are presented for examination. 	

Response to Amendments
In response to the Amendments dated June 21, 2022, Examiner withdraws the previous specification objections; withdraws the previous claim objections; withdraws the previous interpretations under 35 U.S.C. 112(f); withdraws the previous rejections under 35 U.S.C. 112(b); withdraws the previous rejections under 35 U.S.C. 101; withdraws the previous prior art rejections for the canceled claims; and maintains the previous prior art rejections for the pending claims.

Response to Arguments
Applicant's arguments filed June 21, 2022 have been fully considered but they are not persuasive. 

Applicant essentially argues that the prior art of record does not disclose the newly added limitations regarding the use of a CAN bus and regarding the limitation wherein the modeling comprises applying a machine learning process to the selected portion of the different sets of digital data and wherein the selected portion of the different sets of digital data is identified from the first collection of vehicle diagnosis data by utilizing pattern recognition; see Response at p. 13-15. More specifically, Applicant argues that Breed teaches other embodiments that aren’t the same as the claimed invention; see Response at p. 13-15. While Examiner agrees that Breed teaches embodiments which do not disclose the current claim limitations, Examiner respectfully disagrees that Breed does not teach the new limitations. As can be found at least in [0690] of Breed, the system described in Breed may utilize a CAN protocol bus. Additionally, at least [0242] of Breed teaches selecting a set of signals from a cumulative set of sensor data for multiple components which is selected based on pattern recognition, and other variants of the same process may be found throughout Breed. Because Breed does teach each of the new limitations, Examiner is unpersuaded and maintains the corresponding rejections.

The remaining arguments are essentially the same as those addressed above and/or below and are unpersuasive for at least the same reasoning.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-12, 14-19, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2008/0114502 (hereinafter, “Breed”).

Regarding claim 1, Breed discloses a method for analyzing vehicle diagnosis data generated by a vehicle (see at least [0149]; a diagnostic system for a vehicle is disclosed), the method comprising: 
receiving a first collection of vehicle diagnosis data, the vehicle diagnosis data comprising a plurality of different sets of digital data representing a plurality of different vehicle components comprised with the vehicle (see at least [0150]-[0157], and [0169]; data may be acquired from multiple components. Data from each component may be considered a set of data), wherein the different sets of digital data representing the plurality of different vehicle components are generated from a CAN bus information flow (see at least [0687]-[0690]; the CAN protocol for the vehicle bus system may be utilized); 
performing a modeling of the first collection of vehicle diagnosis data by correlating at least selected portion of the different sets of digital data comprised with the first collection of vehicle diagnosis data (see at least [0149], [0244], and [0543]; modeling may be performed on the subset of data which relates to, for example the alternator or, alternatively, a tire), wherein the modeling comprises applying a machine learning process to the selected portion of the different sets of digital data and wherein the selected portion of the different sets of digital data is identified from the first collection of vehicle diagnosis data by utilizing pattern recognition (see at least [0242]; a set of signals (i.e., a selected portion of the different sets of digital data) from the cumulative sets of sensor data for multiple vehicle components may be determined based on pattern recognition); and 
forming, based on the performed modeling, an indication of a status for a single one of the vehicle components comprised with the vehicle (see at least [0149], [0244], and [0543]; it is determined that the alternator (i.e., a single component) is failing (i.e., a status)).

Regarding claim 2, Breed discloses all of the limitations of claim 1. Additionally, Breed discloses wherein a validity of the status for the single one vehicle component is determined to be above a predetermined threshold (see at least [0543]-[0544], and [0574]; the status of whether a component is failing may depend on, for example, if the temperature of the tires is above or below given values (i.e., above or below a predetermined threshold) and/or the tire pressure is above or below given values (i.e., above or below a predetermined threshold)).

Regarding claim 4, Breed discloses all of the limitations of claim 1. Additionally, Breed discloses wherein the indication of the status for the single one vehicle component relates to an error relating to the vehicle component (see at least [0691]; the indication status may indicate a fault status (i.e., error relating to the vehicle component)).

Regarding claim 5, Breed discloses all of the limitations of claim 1. Additionally, Breed discloses wherein the indication of the status for the single one vehicle component relates to at least one of a short-circuit, a broken connection, and a corrosion in a connector (see at least [0691]; the error may also be indicated by failing to transmit a ready signal which is equivalent to indicating a broken connection).

Regarding claim 7, Breed discloses all of the limitations of claim 1. Additionally, Breed discloses wherein the machine learning process is an unsupervised machine learning process or a supervised machine learning process (see at least [0204], [0211], and [0242]; there is machine learning. Examiner notes that, because all learning is either supervised or unsupervised and the claim includes both limitations as alternates, the scope of the claim merely requires machine learning).

Regarding claim 9, Breed discloses all of the limitations of claim 1. Additionally, Breed discloses wherein the performed modeling comprises: 
accessing a digital storage unit comprising previously stored collection of training vehicle diagnosis data (see at least [0233]; the available vehicle data is data that is previously stored. It is used for training and diagnosis); and 
comparing the collection of training vehicle diagnosis data with the first collection of vehicle diagnosis data (see at least [0211]; the examples of normal and abnormal component operation data is used to train the model, and the model is used to determine the status of components based on the vehicle diagnosis data. Because the model is used to determine the status of a component, and the model is trained with examples of normal and abnormal component operation data, the datasets must be compared to determine the status via the modeling process).

Regarding claim 10, Breed discloses all of the limitations of claim 9. Additionally, Breed discloses wherein the training vehicle diagnosis data comprises at least one of: 
a second collection of vehicle diagnosis data generated by a second vehicle, the second vehicle being different from the first vehicle (see at least [0243]; the virtual vehicle used for simulations for collecting vehicle diagnosis data may be considered the second vehicle); and 
an expected collection of vehicle diagnosis data (see at least [0243]; simulations may be used to generate the relevant data (i.e., expected collection of vehicle diagnosis data)).

Regarding claim 11, Breed discloses all of the limitations of claim 10. Additionally, Breed discloses wherein the expected collection of vehicle diagnosis data is generated from a behavioral simulation of a vehicle (see at least [0243]; simulations may be used to generate the relevant data (i.e., expected collection of vehicle diagnosis data)).

Regarding claim 12, Breed discloses all of the limitations of claim 1. Additionally, Breed discloses wherein the machine learning process is based on a convolutional neural network (CNN) or a recurrent neural network (RNN) (see at least [0201]-[0204]; data corresponding only to a single component may be analyzed and put through a diagnostic module which may include, for example, a trained neural network. Examiner notes that the neural network may be at least an RNN, because it may recognize temporal data, and that the neural network may be at least a CNN, because the layered network may optionally not have dense layer connection).

Regarding claim 14, Breed discloses a vehicle analysis system for analyzing vehicle diagnosis data generated by a vehicle (see at least Fig. 1, Fig. 4, and [0164]), the system comprising one or more processors configured to: 
receive a first collection of vehicle diagnosis data, the vehicle diagnosis data comprising a plurality of different sets of digital data representing a plurality of different vehicle components comprised with the vehicle (see at least [0150]-[0157], and [0169]; data may be acquired from multiple components. Data from each component may be considered a set of data), wherein the different sets of digital data representing the plurality of different vehicle components are generated from a CAN bus information flow (see at least [0687]-[0690]; the CAN protocol for the vehicle bus system may be utilized);   
perform a modeling of the first collection of vehicle diagnosis data by correlating at least selected portion of the different sets of data comprised with the first collection of vehicle diagnosis data (see at least [0149], [0244], and [0543]; modeling may be performed on the subset of data which relates to, for example the alternator or, alternatively, a tire), wherein the modeling comprises applying a machine learning process to the selected portion of the different sets of digital data and wherein the selected portion of the different sets of digital data is identified from the first collection of vehicle diagnosis data by utilizing pattern recognition (see at least [0242]; a set of signals (i.e., a selected portion of the different sets of digital data) from the cumulative sets of sensor data for multiple vehicle components may be determined based on pattern recognition); and
form, based on the performed modeling, an indication of a status for a single one of the vehicle components comprised with the vehicle (see at least [0149], [0244], and [0543]; it is determined that the alternator (i.e., a single component) is failing (i.e., a status)).

Regarding claim 15, Breed discloses all of the limitations of claim 14. Additionally, Breed discloses an arrangement for interfacing with and collecting the vehicle diagnosis data  (see at least Fig. 1, Fig. 4, and [0164]; the bus and/or wireless system provides the electrical connection).

Regarding claim 17, Breed discloses a computer program product comprising a non-transitory computer readable medium having stored thereon computer program means for controlling a vehicle analysis system (see at least [0591]; a memory may be used to store the computer programs within, for example, a microprocessor. Because a microprocessor is non-transitory, the memory (i.e., computer readable medium) is considered non-transitory), wherein the computer program product comprises: 
code for receiving a first collection of vehicle diagnosis data, the vehicle diagnosis data comprising a plurality of different sets of digital data representing a plurality of different vehicle components comprised with the vehicle (see at least [0150]-[0157], and [0169]; data may be acquired from multiple components. Data from each component may be considered a set of data), wherein the different sets of digital data representing the plurality of different vehicle components are generated from a CAN bus information flow (see at least [0687]-[0690]; the CAN protocol for the vehicle bus system may be utilized);
code for performing a modeling of the first collection of vehicle diagnosis data by correlating at least selected portion of the different sets of data comprised with the first collection of vehicle diagnosis data (see at least [0149], [0244], and [0543]; modeling may be performed on the subset of data which relates to, for example the alternator or, alternatively, a tire), wherein the modeling comprises applying a machine learning process to the selected portion of the different sets of digital data and wherein the selected portion of the different sets of digital data is identified from the first collection of vehicle diagnosis data by utilizing pattern recognition (see at least [0242]; a set of signals (i.e., a selected portion of the different sets of digital data) from the cumulative sets of sensor data for multiple vehicle components may be determined based on pattern recognition); and
code for forming, based on the performed modeling, an indication of a status for a single one of the vehicle components comprised with the vehicle (see at least [0149], [0244], and [0543]; it is determined that the alternator (i.e., a single component) is failing (i.e., a status)).

Regarding claim 18, Breed discloses all of the limitations of claim 14. Additionally, Breed discloses an arrangement for collection of vehicle diagnosis data from a vehicle (see at least Fig. 1, Fig. 4, and [0164]), the arrangement comprises a plurality of components, including: 
at least one processor (see at least Fig. 1, Fig. 4, and [0208]; a microprocessor/microcontroller may be considered a control unit); 
an interface configured for providing an electrical connection between the vehicle and the at least one processor (see at least Fig. 1, Fig. 4, and [0164]; the bus and/or wireless system provides the electrical connection); and 
a memory for storing vehicle diagnosis data collected from the vehicle (see at least [0591]; a memory (i.e., storage unit) may be used to store vehicle data), wherein the interface is arranged to collect a plurality of analog signals from the vehicle and the arrangement further comprises an analogue-to-digital converter to allow for parallel digitizing of the plurality of analogue signals (see at least [0200]; the electric signals may be digitized from analog to digital. Examiner notes that the second portion of this limitation “to allow for parallel…” is an intended use limitation which does not hold patentable weight), and the arrangement is comprised with the vehicle analysis system according to claim 14 (see at least Fig. 1, Fig. 4, [0164], and the application generally; the arrangement may be part of the overall vehicle analysis system).

Regarding claim 21, Breed discloses all of the limitations of claim 18. Additionally, Breed discloses a further communication interface for providing the stored vehicle diagnosis data to a remotely arranged computing device (see at least [0545]; the data may be sent to a remote vehicle diagnostic system).

Regarding claim 22, Breed discloses all of the limitations of claim 18. Additionally, Breed discloses wherein the plurality of components comprised with the arrangement are arranged in a housing (see at least Fig. 1, Fig. 4, [0164], and the application generally; the arrangement may be configured within a vehicle (i.e., a housing)), wherein the arrangement is further adapted for use in a vehicle workshop (Examiner notes that this is an intended use limitation which does not hold any patentable weight).

Regarding claim 23, Breed discloses all of the limitations of claim 18. Additionally, Breed discloses wherein the plurality of components comprised with the arrangement are comprised with the vehicle as an on-board arrangement (see at least Fig. 1, Fig. 4, [0164], and the application generally; the arrangement may be configured within a vehicle (i.e., an on-board arrangement).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being obvious over Breed.

Regarding claim 16, Breed discloses all of the limitations of claim 14. Additionally, Breed discloses a display unit comprising a graphical user interface (GUI), wherein the GUI is configured for presenting the indication of the status for the single one of the vehicle components comprised with the vehicle (see at least [0033]; the display may present a component status such as a potential component failure).
While Breed does not explicitly teach that the display is a GUI. However, one of ordinary skill in the art, before the time of filing would recognize a GUI as an obvious variant to the disclosed user interface/display disclosed by Breed. Therefore, the use of a GUI is obvious in view of the user interface disclosed by Breed; see at least Breed at [0033]. 

Regarding claim 19, Breed discloses all of the limitations of claim 18. Additionally, Breed discloses a serializer configured to convert the plurality of digitized signals to a serial stream of data (see at least [0200]; numerical time series data (i.e., serial stream of data) is generated which inherently must be converted via a serializer), and the serializer is a low-voltage differential signaling (LVDS) serializer (see at least [0200]; a serializer must be used for converting the data).
Breed does not explicitly teach using an LVDS serializer. However, one of ordinary skill in the art, before the time of filing, would have recognized an LVDS serializer as a well-known alternative to a standard serializer. Because the technology is old and well-known in the art as an alternative, it is considered an obvious variant to the serializer used in Breed; see at least Breed at [0200].  

Additional Relevant Art (newly of record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
a.	U.S. Pat. No. 8,903,593 which relates to analyzing vehicle behavior in a network to find vehicle anomalies, component defects, and normalized data patterns.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663